  Case 16-40585        Doc 44     Filed 03/14/19 Entered 03/14/19 13:10:39            Desc Main
                                    Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 16 B 40585
Deborah Cosgrove,                             )       HON. Pamela S. Hollis
                                              )       CHAPTER 13
DEBTOR.                                       )

                                      NOTICE OF MOTION

To:      Glenn Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532;


         See attached Service List.

       Please take notice that on March 22, 2019, at 10:45 a.m. I shall appear before the
Honorable Judge Hollis at the Joliet City Hall, 150 W. Jefferson Street, 2nd Floor, Joliet, IL
60432, and present the attached motion and you may appear if you so choose.


                                      PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditors and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
March 14, 2019.

                                                             /s/ Michael Spangler_____
                                                             Attorney for the Debtors

                                                             The Semrad Law Firm, LLC
                                                             20 S. Clark Street, Floor 28
                                                             Chicago, IL 60603
                                                             (312) 913-0625
                  Case
Label Matrix for local    16-40585
                       noticing           Doc 44 JPMORGAN
                                                   FiledCHASE
                                                           03/14/19       Entered
                                                                BANK, NATIONAL        03/14/19 13:10:39
                                                                                ASSOCIATION                  Desc
                                                                                                  JPMorgan Chase Bank,Main
                                                                                                                       National Association
0752-1                                                Document           Page
                                                 C/O Codilis & Associates, P.C.   2  of 4         c/o Codilis & Associates, PC
Case 16-40585                                        15W030 North Frontage Rd.                            15W030 North Frontage Road, Suite 100
Northern District of Illinois                        Suite 100                                            Burr Ridge, IL 60527-6921
Eastern Division                                     Burr Ridge, IL 60527-6921
Thu Mar 14 12:54:30 CDT 2019
U.S. Bankruptcy Court                                AMITA Health Adventist Medical Center                ATG CREDIT
Eastern Division                                     PO Box 9246                                          1700 W CORTLAND ST STE 2
219 S Dearborn                                       Oak Brook, IL 60522-9246                             CHICAGO Illinois 60622-1131
7th Floor
Chicago, IL 60604-1702

CHOICE RECOVERY                                      Chase Bank                                           DISCOVER FIN SVCS LLC
POB 614-358-9900                                     P.O. Box 659732                                      PO BOX 15316
COLUMBUS Ohio 43220                                  San Antonio TX 78265-9732                            WILMINGTON Delaware 19850-5316



Discover Bank                                        ILLINOIS COLLECTION SE                               MBB
Discover Products Inc                                8231 185TH ST STE 100                                1550 N NORTWEST HWY STE 403
PO Box 3025                                          TINLEY PARK Illinois 60487-9356                      PARK RIDGE Illinois 60068-1463
New Albany, OH 43054-3025


MERCHANTS CREDIT GUIDE                               SETERU INC                                           U.S. Bank Trust, N.A., as Trustee for LSF9 M
223 W JACKSON BLVD # 700                             14523 Sw Millikan Way Ste 200                        c/o Manley, Deas & Kochalski, LLC
Chicago Illinois 60606-6914                          Beaverton, OR 97005-2352                             P.O. Box 165028
                                                                                                          Columbus, Ohio 43216-5028


Chris Pryor                                          Deborah Cosgrove                                     Glenn B Stearns
The Semrad Law Firm, LLC                             209 Far Hill Drive                                   801 Warrenville Road Suite 650
20 S. Clark Street, 28th Floor                       Bolingbrook, IL 60440-2701                           Lisle, IL 60532-4350
Chicago, IL 60603-1811


Patrick Semrad                                       Patrick S Layng
The Semrad Law Firm, LLC                             Office of the U.S. Trustee, Region 11
20 S. Clark St, 28th Floor                           219 S Dearborn St
Chicago, IL 60603-1811                               Room 873
                                                     Chicago, IL 60604-2027




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)U.S. Bank Trust, N.A., as Trustee for LSF9        (d)JPMorgan Chase Bank, National Association         End of Label Matrix
                                                     c/o Codilis & Associates PC                          Mailable recipients   19
                                                     15W030 North Frontage Road                           Bypassed recipients    2
                                                     Suite 100                                            Total                 21
                                                     Burr Ridge, IL 60527-6921
  Case 16-40585       Doc 44     Filed 03/14/19 Entered 03/14/19 13:10:39          Desc Main
                                   Document     Page 3 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 16 B 40585
Deborah Cosgrove,                            )      HON. Pamela S. Hollis
                                             )      CHAPTER 13
DEBTOR.                                      )

                    MOTION TO AUTHORIZE SALE OF PROPERTY

         Deborah Cosgrove, Debtor, by and through Debtor’s attorneys, The Semrad Law Firm,

move this Honorable Court to enter an Order authorizing the Debtor to proceed in a sale of

property. Debtor states the following:


         1.    On December 29, 2016, Debtor filed the above captioned voluntary petition for

               relief under Chapter 13 of the United States Bankruptcy Code.

         2.    This Honorable Court confirmed Debtor’s Chapter 13 Plan of reorganization on

               February 24, 2017.

         3.    Debtor entered into an agreement to sell the property located at 209 Far Hills Dr.,

               Bolingbrook, IL 60440 in Will County to Edward Scapardine, Jr.

         4.    The contract sales price of the property is $171,500.00. Please see Exhibit A for

               the Contract.

         5.    Debtor respectfully request this Honorable Court enter an Order approving

               Debtor’s sale of the property located at 209 Far Hills Dr., Bolingbrook, IL 60440

               in Will County to Edward Scapardine, Jr.
  Case 16-40585      Doc 44    Filed 03/14/19 Entered 03/14/19 13:10:39           Desc Main
                                 Document     Page 4 of 4


        WHEREFORE, Deborah Cosgrove, Debtor, respectfully requests this Honorable Court to
enter an Order approving the sale of the property located at 209 Far Hills Dr., Bolingbrook, IL
60440.



                                                   Respectfully Submitted,

                                                          /s/ Michael Spangler____
                                                          Attorney for the Debtors

                                                          The Semrad Law Firm, LLC
                                                          20 S. Clark Street, 28th Floor
                                                          Chicago, IL 60603
                                                          (312) 913-0625
